UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                            ORDER

MICHAEL MCCANTS,                                             19 Cr. 235 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously

scheduled for March 4, 2020 is adjourned to March 11, 2020 at 11 a.m. in Courtroom

705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York,

New York.

               Upon the application of the United States of America, by and through

Assistant United States Attorney Sheb Swett, and with the consent of Michael McCants,

by and through his counsel, Harold Ramsey Jr., it is hereby ORDERED that the time

from March 4, 2020 to March 11, 2020 is excluded under the Speedy Trial Act, Title 18,

United States Code, Section 3161 (h)(7)(A). The Court finds that the granting of such a

continuance serves the ends of justice and outweighs the best interests of the public and

the defendant in a speedy trial, because it will allow the parties time to engage in further

discussions concerning a possible disposition of this matter.

Dated: New York, New York
       March , 2020
                                               SO ORDERED.



                                              !:
                                              United States District Judge
